Citation Nr: 1018641	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  03-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for esophageal achalasia to 
include as secondary to the service-connected posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant had active service from June 1941 to December 
1946 and from August 1950 to September 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Oakland, 
California, VA Regional Office (RO).

This case was previously remanded by the Board for additional 
development in June 2008 and January 2009.  The case has been 
returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Esophageal achalasia was not manifest in service and is 
not attributable to service.  

2.  Esophageal achalasia is not due to a service connected 
disease or injury.  


CONCLUSIONS OF LAW

1.  Esophageal achalasia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Esophageal achalasia is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in April 2002, September 2007 and July 2008.  While 
fully complete VCAA notice came after the initial 
adjudication, any procedural defects were cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the supplemental statements of the case, dated in September 
2008, September 2009 and January 2010.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)  As such, no 
further development is required with respect to the duty to 
notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Service and VA treatment records have been associated with 
the claims folder along with post service medical records.  
The Board notes that a VA opinion is of record.  The Board 
finds that the VA opinion is adequate as it reflects a 
pertinent medical history, review of the documented medical 
history, and an opinion supported by a medical rationale.  As 
such, VA has also satisfied its duty to assist the appellant 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Legal Criteria

Veterans are entitled to compensation for benefits if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen. 
The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.  

Analysis 

The appellant has appealed the denial of service connection 
for esophageal achalasia.  The appellant argues that he 
developed an esophageal disorder as a result of his service-
connected PTSD.  Specifically, he asserts that esophageal 
achalasia was either caused or aggravated by the service-
connected PTSD.  

In this case, the Board is presented with positive and 
negative evidence.  The positive evidence includes a 
diagnosis of achalasia.  Post service treatment records show 
that the appellant has a history of achalasia.  Favorable 
evidence also includes the appellant's statement that he 
believed that he developed achalasia while in service.  He 
has further stated that he has been told that his condition 
was caused by stress.  The Board notes that the appellant is 
service connected for PTSD.  In August 2008, it was 
determined that the question of whether esophageal achalasia 
was caused or aggravated by the service-connected PTSD could 
not be resolved without resort to mere speculation.  The 
Board has considered such evidence in conjunction with all 
the evidence of record.  

However, the Board is also presented with convincing negative 
evidence.  In this regard, the Board notes that a VA 
compensation and examination opinion was rendered in November 
2009.  The VA examiner noted achalasia is a disease of 
unknown cause in which there is a loss of peristalsis in the 
distal esophagus and a failure of LES relaxation.  It was 
noted that although the etiology of primary achalasia is not 
known, certain recognized diseases can cause esophageal motor 
abnormalities similar or identical to those of primary 
achalasia.  It was noted that PTSD or treatment for it are 
not mentioned as increasing the non-service-connected (NSC) 
disease.  The VA examiner opined that esophageal achalasia 
was less likely as not (less than 50/50 probability) 
permanently aggravated by PTSD.  The examiner noted that 
there is no mention of achalasia in the service treatment 
records and that achalasia was diagnosed in 1956.  The 
examiner noted that review of psychiatric literature by a 
rating psychiatrist locally cannot establish any connection 
of PTSD to esophageal achalasia and that is probably why 
previous examiners have stated speculation.  The VA examiner 
noted that the appellant was taking Olanzapine and Citalopram 
for the PTSD and recently Aricept.  The VA examiner opined 
that it is less likely than not that the PTSD or treatment 
for it has contributed to the esophageal achalasia.  The 
Board further notes that there is no showing of treatment, 
complaints or diagnoses for the claimed disability in 
service.  

Based upon the evidence of record, the Board finds that 
service connection for esophageal achalasia is not warranted 
on a direct or secondary basis.  The Board is presented with 
the appellant's lay statements regarding onset and 
continuity.  The Board has considered the appellant's 
statements concerning the etiology of his esophageal 
achalasia.  To the extent that the appellant and his spouse 
assert that his achalasia is related to service and/or his 
service connected disability, the Board finds them credible.  
However, we find that the more probative evidence of record 
establishes that the appellant's disability is not 
attributable to service or his service-connected PTSD.  
Service treatment records are devoid of any diagnoses, 
treatment or complaints for achalasia and there is no medical 
evidence directly relating esophageal achalasia to service.  
Furthermore, the November 2009 VA examiner has opined that it 
is less likely than not that the PTSD or treatment for it has 
contributed to the esophageal achalasia.  The Board has 
placed greater probative value on the November 2009 VA 
opinion and the service treatment records.  The Board is 
mindful that the August 2008 VA examiner could not reach an 
opinion on this issue without resort to mere speculation.  
However, we find that the November 2009 opinion is adequate 
as it reflects a pertinent medical history, review of the 
documented medical history, and an opinion supported by a 
medical rationale.

The appellant and his spouse are certainly competent to 
report the onset of symptoms and the circumstances 
surrounding such.  However, the Board finds that they are not 
competent to state whether his esophageal achalasia is 
related to service or his service connected PTSD.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of the 
appellant's esophageal achalasia is far too complex a medical 
question to lend itself to the opinion of a layperson.  

We again note that we have considered the appellant's 
statements and pleading.  While the evidence of record shows 
that the appellant has esophageal achalasia, the Board finds 
that the more probative evidence shows that the appellant's 
current disability is not attributable to service or his 
service-connected PTSD.  Accordingly, service connection for 
esophageal achalasia is denied.  The preponderance of the 
evidence is against the claim for service connection.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2009).  


ORDER

Service connection for esophageal achalasia, to include as 
secondary to the service-connected posttraumatic stress 
disorder, is denied.  



____________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


